George, J.
This case is here on a direct bill of exceptions in which error is assigned on the refusal of the court to allow an amendmént, and on' the refusal to admit in evidence a judgment of the court of ordinary-setting apart a year’s support to the widow, and a written agreement between the widow and the temporary administrator. The amendment was not sworn to, and every question presented by the bill of exceptions ■ was fully disposed of adversely to the contentions of plaintiff in error by the decision of the Supreme Court in this ease. Wright v. Clark, 145 Ga. 534 (89 S. E. 618). There was no error in refusing the amendment, in rejecting the proffered evidence, and in directing d, verdict for' the defendant in error.

Judgment affirmed.


Wade, C. J., and Luke, J., concur.